Citation Nr: 1519337	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia-Girard Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J.V.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Following the May 2008 rating decision wherein the RO denied service connection for anxiety and depression, in an August 2010 rating decision the RO separately adjudicated and denied entitlement to service connection for PTSD.  However, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), a claim for any mental disability may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  Thus, the PTSD claim is part of parcel of the appeal herein.

In October 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In February 2012, the Board issued a decision that denied entitlement to service connection for a psychiatric disorder, to include anxiety, depression, schizophrenia, and PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 Memorandum decision, the Court vacated the Board's February 2012 decision and remanded the matter for further development and adjudication.  The case was remanded by the Board in October 2013 and March 2014 for further development and has now been returned to the Board for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A valid diagnosis of PTSD related to military service is not of record.

2.  The evidence of record does not relate the Veteran's currently diagnosed non-PTSD psychiatric disorder to his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in February 2008 and July 2010 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA's duty to assist has also been satisfied in this case.  The Veteran's service treatment records are determined to be unavailable in this case.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the February 2008 letter, the RO informed the Veteran that his service treatment records are presumed to have been destroyed in a fire, and that he can submit evidence from alternate sources.  He was asked to complete and submit a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data).  38 C.F.R. § 3.159(e).  In February 2008, the Veteran submitted a completed NA Form 13055 wherein he listed the medical facilities where he received treatment during service; however, he indicated that he was not treated for any claimed disabilities.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran's VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In compliance with the Board's October 2013 and June 2014 remands, the Veteran's updated VA treatment records and private treatment records from Dr. Feliza Hussain have been obtained.

Additionally, pursuant to the Board's October 2013 remand, the Veteran was provided a VA mental disorders examination in March 2014 and another VA examination was conducted in October 2014 in compliance with the Board's June 2014 remand.

The record does not reflect that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In March 2015, the Veteran's representative alleged that the October 2014 VA examination was inadequate because the VA examiner stated inaccurate facts, namely that "the veteran had no mental health diagnoses besides PTSD in his record."  This is incorrect.  Contrary to the representative's allegation, the October 2014 VA examination clearly indicates that "the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria" and that "[he] has another Mental Disorder diagnosis," listed as unspecified anxiety disorder and unspecified depressive disorder.  

The representative also argued that the examiner did not opine as to whether the Veteran had PTSD because he would have to resort to speculation and a speculative medical opinion is not adequate for rating purposes.  However, the Board emphasizes that a speculative medical opinion is not per se inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (stating that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion).  A speculative opinion is adequate if the examiner provides an explanation for that determination and indicates whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  See id. at 388-91 (holding that the duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  In this regard, a March 2014 VA examiner explained that he was unable to determine without resorting to mere speculation whether the Veteran has PTSD given significant concern in regards to the credibility and reliability of the Veteran's response.  More importantly, however, the October 2014 VA examiner did not provide a speculative opinion as to the PTSD diagnosis.  Rather, the examiner noted that the Veteran did not meet the criteria for a PTSD diagnosis because the trauma criterion was not met based on the reported in-service stressor.

The representative listed a few other arguments as to the adequacy of the October 2014 VA examiner's opinion, which will be discussed in detail below.

In conclusion, the October 2014 VA examiner conducted a thorough review of the Veteran's claims file and a complete mental status examination, and provided an opinion that was supported by fully detailed reasons for finding that the Veteran did not have a psychiatric diagnosis relating to his military service.  Thus, the Board finds that it was adequate.  Barr, 21 Vet. App. at 311.

To that end, VA is not required to provide an additional examination when one provided is sufficient, but a claimant desires another examination because, as the examination report reflects, the Veteran was vague, evasive and inconsistent in providing details concerning his claimed symptomatology and stressors.  Indeed, the duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on the foregoing, the Board finds the RO substantially complied with the prior remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's symptoms and any relationship between any current disability and service.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection for PTSD is not warranted in the Veteran's case, as the probative and persuasive evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  

While a diagnosis of PTSD exists in the record, the probative value of this diagnosis is outweighed by the subsequent VA examiners' opinions.  A September 2008 VA mental health psychiatric evaluation report noted an impression of "PTSD, residual, Military onset, service related," which is echoed by subsequent VA medication notes dated in October and December 2008, and February and August 2009.  The September 2008 VA treatment report reflects that the Veteran endorsed PTSD symptoms and an in-service a trauma where "[t]ank training was very strenuous and felt claustrophobic inside the tanks."  The Veteran related that he began using alcohol to treat his anxiety and this became a long term self destructive cycle.  

However, subsequently, based on a complete review of the Veteran's records, a March 2014 VA examiner noted that the Veteran responded very randomly on psychometric testing, he was vague in describing mental health symptoms of anxiety and depression in interview, and there were significant inconsistencies noted in comparing his self-report in the interview with what he had reported to other providers in the records that were reviewed.  He reported one possible event that would qualify as a Criterion A event in the interview, but it was noted this event was of questionable credibility.  He contradicted himself by attempting to state symptoms were caused by the military, but elsewhere in the interview, stated symptoms were a result of his drinking and behaviors when abusing alcohol, and the consequences he experienced from such behaviors.  Still elsewhere in the interview and in other records reviewed, he indicated that symptoms had been present his entire life due to a difficult childhood.

In December 2013, the Veteran sought a private psychiatric evaluation for possible PTSD from Dr. Feliza Hussain.  Dr. Hussain opined that given the Veteran's history, it appeared that he always had an anxious temperament and had symptoms of anxiety even before he joined military service and people with an anxious temperament can certainly have a propensity to develop PTSD.  She stated it sounded like the Veteran had symptoms especially closer to release from his military service where he was self-medicating with alcohol and having intrusive thoughts, increased anxiety and avoidance, which would be part of PTSD.  Currently, however, these symptoms have abated, although he still struggled with depression and anxiety.  The Board first notes that Dr. Hussain's opinion does not offer a current PTSD diagnosis.  Further, such opinion was rather based on the Veteran's reported history and not on a review of his records.

There are also notations of PTSD in the Problem List in November 2010 through November 2011 in private treatment records from Amery Regional Medical Center.  But these diagnoses, while multi-axial, do not address whether the Veteran meets the specific criteria for PTSD, as described in DSM-IV, in particular, the specific stressors on which the PTSD diagnosis was based.  Furthermore, the PTSD diagnoses were not supported by analysis of whether other criteria of trauma, reexperiencing, avoidance or increased arousal, were met, as described in the DSM-IV.  The reports do not show that the Veteran reported any PTSD-specific symptoms.  Therefore, these diagnoses lack probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits). 

Additionally, an October 2014 VA examiner noted that the Veteran does not now, nor does he appear to have ever met DSM-IV or DSM-V diagnostic criteria for PTSD.  In particular, the examiner noted the Veteran was never exposed to combat, or any other event that would qualify as a Criterion A event during his military service.  When asked to describe stressful situations during his military service, the Veteran stated "they had me locked in these tanks for long periods of time...four people in a tank...claustrophobic...not much room in there..."  However, he then acknowledged that "you could always get out...gotta keep your senses about ya...you may not like it but you gotta make the best of it...," and went on to say that he was "more apt to fall off a bar stool" than being exposed to any events involving actual or threatened death or serious injury during his military service.

The examiner noted that the only stressor event that the Veteran reported that would possibly qualify as a Criterion A event was not discussed elsewhere through his records when stressor events had been discussed with his mental health treatment providers and there was question in regard to the credibility of the Veteran's self-report; specifically, there was question in regard to the type of training.  It was further noted overall, based on the clinical evaluation, there was significant concern in regard to the Veteran's level of credible and reliable responding based on observed difficulties in memory throughout the interview, as well as his response pattern on psychometric testing.  Most notably, there were many inconsistencies in his self-report compared to what was noted elsewhere in his lengthy records.  He was considered a poor and unreliable historian.

The October 2014 VA examiner based his assessment on a review of the complete record, and examination and interview with the Veteran while the VA mental health provider in September 2008 did not have the opportunity to review the Veteran's claims file and the evaluation was based solely on that one particular session in September 2008.  Factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board places greater probative value on the opinion of the March 2014 and October 2014 VA mental disorders examiners' opinions in this respect.

As the opinion provided in October 2014 included an analysis of the record and a thorough examination of the Veteran, it is considered probative, competent medical evidence weighing heavily against the Veteran's claim.

The Veteran claims that he has PTSD based on his reported military experience.  A lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, here, the diagnosis of a psychiatric disorder cannot be made by a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).  Therefore the disability is not a simple medical condition that the Veteran has been shown to be competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

With respect to the currently diagnosed non-PTSD psychiatric disorders, the Board finds that service connection is also not warranted for those conditions.  

The Veteran's service treatment records are unavailable in this case, however, he does not claim that he was treated for anxiety or depression in service.  After separation from service, the first evidence of psychiatric treatment was in November 1973, nearly 15 years after service.  The Veteran was hospitalized at Dunn County Health Center for a month from November 1973 to December 1973 for a diagnosis of periodic excessive drinking.  Hospital records show that the Veteran admitted to drinking since the age of 18 although his pattern was usually periodic.  However, no other symptoms were reported.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The impression was habitual excessive drinking and he was set up for weekly counseling sessions for alcoholism and drug abuse.

Thereafter, private treatment report from Cumberland clinic dated in February 1990 reflects the Veteran's report of problems with anxiety and his nerves.  Treatment records dated in 1997 and 1998 reflect that the Veteran was treated for ongoing anxiety and depression.  In March 1998, the Veteran reported that this had been persistent for the past year.  However, these records do not indicate whether the depression, anxiety, or any other psychiatric disorder was related to the Veteran's military service.

Furthermore, the October 2014 VA examiner opined that the Veteran's unspecified anxiety disorder and depression disorder are unrelated to his military service.  In support of this opinion, the examiner noted that the Veteran described a very dysfunctional childhood ("an alcoholic household, a lot of bickering and arguing, a lot of stress for me to watch that, consequently I went the same way...a lot of drinking and treatment...you'd think you'd go the other way but..."), which likely is the causal basis for his current psychopathology.  The examiner further noted that the Veteran was never diagnosed with or treated for a mental disorder until the 1990s, 30-some years after his discharge.  Without a medical nexus, service connection for a non-PTSD acquired psychiatric disorder cannot be granted.

The Veteran's claims that he experienced anxiety and depression since active service, his tank training was stressful, and pressure from supervisors made him anxious.  He also reported he started drinking alcohol to mitigate such symptoms.  He is competent to testify to his experiences and symptomatology capable of lay observation.  See Charles v Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Concerning the credibility of the Veteran's lay statements regarding continuity of symptoms, in the September 2008 VA psychiatric evaluation report, he reported he felt depressed since 1956 and began drinking in 1956.  He further stated his drinking increased during the years of 1956 and 1958 and he drank to "forget his troubles.  However, during the March 2014 VA examination, he denied any alcohol use in the military.  He reported first experimenting with alcohol "right after I got out of the military"  He further stated that he last drank alcohol "maybe 20 years ago, when I quit drinking, that is when I started getting anxiety attacks, the alcohol is what led to the anxiety and depression, because I started going into withdraw[al] from alcohol.  So they gave me Xanax but then I got addicted to that and I started withdrawing from that, I went from one crutch to the next."  He also admitted that "I lost my memory with a lot of this stuff too."  In view of these inconsistencies, as well as the Veteran's difficulty with memory, the Board finds that the Veteran's assertions of continuity of his psychiatric symptoms are less than credible.  For that reason, the Board is disinclined to assign any probative weight to those assertions.

Additionally, the Board observes that when the Veteran initially filed his present claim for a psychiatric disorder, he claimed in February 2008 that his anxiety and depression resulted from severe balance and dizziness problems associated with his Meniere's disease.  However, a May 2008 rating decision denied entitlement to service connection for Meniere's disease.  He then claimed that his anxiety and depression was "a stand alone service-connected disability" in his January 2009 notice of disagreement.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).

The October 2014 VA examiner also addressed the Veteran's claim that he used alcohol "as a means to mitigate symptoms of anxiety and depression."  The Veteran's representative argues that the October 2014 examiner did not provide an adequate rationale for dismissing the opinions of self-medication by various mental health providers on the basis of one article which cannot even be found in a simple internet search.  In this regard, the examiner explained that this so-called "self-medication hypothesis" postulates that individuals with psychiatric disorders use substances to relieve psychiatric symptoms and that this pattern of usage predisposes them to addiction.  The examiner noted this notion has been thoroughly debunked in recent psychological research and cited an article by Anna Lembke, M.D., entitled "Time to Abandon the Self-Medication Hypothesis in Patients with Psychiatric Disorders" in the American Journal of Drug and Alcohol Abuse, 2012; 38(6): 524-529.  The mere fact that the Veteran's representative could not locate the article with a simple internet search does not discount the probative value of this article or the examiner's opinion based in part on this article.  The examiner indeed provided the full citation of the article and a simple internet search is not always the best way to locate medical treatise.  Furthermore, the examiner explained that the idea that the Veteran would abuse alcohol to medicate for depression is nonsensical as alcohol is a central nervous system depressant that is known to exacerbate symptoms of depression and that it is most likely that the Veteran has a strong genetic predisposition to alcohol abuse, given his significant familial history of alcoholism.  Based on the foregoing, the Board finds that adequate explanation was provided by the examiner in dismissing the Veteran's self-medication assertion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Further, the Board does not find any medical opinion of record that supports the "self medication" theory in this case.  Various medical records simply noted the Veteran's report that he drank excessively to cover up his anxiety and depression issues but the Board already found his statements less than credible, as he is proven to be an unreliable historian.

The representative also argues that it is not the medical examiner's role to determine if the record corroborates the Veteran's account of his in-service injury and absent objective medical evidence to the contrary, the Veteran's testimony regarding his symptoms should have been accepted by the examiner as true.  While it is true that the examiner raised concern about the Veteran's credibility, it was factual question based on the Veteran's inconsistent statements throughout the record, as well as memory problem as evidenced in the other treatment records.  The Board does not find that the October 2014 VA examiner assumed the unauthorized role of making legal determinations as to the credibility or probative value of the Veteran's statements in this regard.

Because a valid diagnosis of PTSD based on military stressor is not of record, and because the evidence of record does not relate the Veteran's non-PTSD psychiatric disorders to his military service, the preponderance of the evidence is against the claim for service connection.  The benefit of the doubt doctrine is inapplicable, and service connection for a psychiatric disorder is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


